      Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 1 of 17




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

ROSA MARIA ROSALES,                         §
GUADALUPE ESPARZA                           §
PLAINTIFFS                                  §
                                            §
                                            §      CIVIL ACTION NO. ________________
v.                                          §
                                            §      JURY TRIAL REQUESTED
                                            §
UBER TECHNOLOGIES, INC.,                    §
RASIER, LLC AND                             §
LYFT, INC.                                  §
DEFENDANTS                                  §


                           PLAINTIFFS’ ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF THE SAID COURT:

       COME NOW, ROSA MARIA ROSALES               AND   GUADALUPE ESPARZA, hereinafter

referred to by name or as Plaintiffs, and complain of UBER TECHNOLOGIES, INC.,

RASIER, LLC, AND LYFT, INC., hereinafter referred to by name or as Defendants, and

for cause of action would respectfully show unto the Court the following:

                                       I.       PARTIES

1.1    Plaintiff ROSA MARIA ROSALES (hereinafter referred to as ROSALES) is an

individual and was a resident of VICTORIA COUNTY, TEXAS at the time of the wreck.

1.2    Plaintiff GUADALUPE ESPARZA (hereinafter referred to as ESPARZA) is an

individual and was resident of VICTORIA COUNTY, TEXAS at the time of the wreck.

1.3    Defendant UBER TECHNOLOGIES, INC. (hereinafter referred to as Defendant

UBER) is a foreign corporation registered to do business in Texas whose principal


                                              1
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
      Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 2 of 17




office is located at 1455 MARKET STREET, FLOOR 4, SAN FRANCISCO, CALIFORNIA

94103-1355, and who may be served with process by serving its registered agent, CT

CORPORATION SYSTEM, at 1999 BRYAN ST., SUITE 900, DALLAS, TEXAS 75201-3136.

1.4    Defendant RASIER, LLC (hereinafter as Defendant RASIER) is a foreign

limited liability company organized and existing under the laws of the State of

Delaware, whose principal place office is located at 182 Howard Street #8, San

Francisco, California 94105. RASIER, LLC may be served with process through its

registered agent, CT Corporation at 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3136.

1.5    Defendant LYFT, INC. D/B/A LYFT DRIVES TEXAS, INC. (hereinafter referred to

as Defendant LYFT) is a foreign corporation registered to do business in Texas whose

principal office is located at 185 Berry Street, Suite 5000, San Francisco, CA 94107,

and who may be served with process by serving its registered agent, CT CORPORATION

SYSTEM, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

              II. JURISDICTION, VENUE, AND AMOUNT IN CONTROVERSY

2.1    This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1331, as Plaintiffs’ claims arise under the Constitution and laws of the United States.

This Court further has subject matter jurisdiction through diversity jurisdiction

under 28 U.S.C. § 1332.

2.2    Venue is proper in the Southern District of Texas under 28 U.S.C. § 1391(b)(2)

because the events giving rise to these claims occurred in this judicial district.




                                              2
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
      Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 3 of 17




2.3    Plaintiffs have suffered damages within the required jurisdictional limits of

this Court. The amount in controversy is more than $75,000.00, not counting interest

and costs of court.

                               III.   STATEMENT OF CLAIM

3.1    On September 14, 2019, the Plaintiffs, ROSA MARIA ROSALES                    AND


GUADALUPE ESPARZA, were stopped at the red light in the Eastbound inside lane of

1200 East Rio Grande Street, Victoria, Victoria County, Texas. MIGUEL ALEJANDRO

RESENDIZ was traveling Eastbound in the inside lane of 1200 East Rio Grande Street,

where he negligently failed to control his speed, causing his vehicle to strike and rear-

end ROSALES’S vehicle, causing serious bodily harm to both Plaintiffs and property

damage to ROSALES’S vehicle.

3.2    The Victoria Police Department attributed a contributing factor to the wreck

of “Failed to Control Speed” to RESENDIZ. Neither the Plaintiffs, a third party, an

unavoidable accident, sudden emergency, nor an Act of God contributed to and/or

caused this wreck other than RESENDIZ and Defendants’ actions.

3.3    Plaintiff GUADALUPE ESPARZA was transported from the scene of the wreck in

an ambulance from the Victoria Fire Department to Detar Hospital South, where she

was initially treated for her injuries caused by the wreck.

3.4    At the time of the wreck, RESENDIZ was utilizing the driver version of the Uber

App and his app status was in Period 1 “available” (can receive a ride request) status.

RESENDIZ was concurrently utilizing the Lyft Driver App and was active in the Lyft

platform at the time of the wreck. RESENDIZ was in the course and scope as a contract

third-party transportation provider with both Defendants at the time of the wreck.

                                              3
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
      Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 4 of 17




3.5     As a foreseeable result of DEFENDANTS’ negligence and the resulting wreck,

the Plaintiffs suffered serious and permanent injuries. They have incurred

reasonable and necessary medical expenses, suffered physical pain, mental anguish,

and disability. These damages are continuing into the future.

                         IV.        CAUSES OF ACTION

CAUSES OF ACTION AGAINST DEFENDANTS UBER TECHNOLOGIES, INC. AND RASIER,
LLC

A.     RESPONDEAT SUPERIOR/VICARIOUS LIABILITY

4.1    Immediately prior to and at the time of the wreck, RESENDIZ was within the

course and scope as a contract third-party transportation provider for Defendants

UBER and RASIER, LLC because there was a Technology Service Agreement in effect

between RESENDIZ, UBER and RASIER, LLC.

4.2    Immediately prior to and at the time of the wreck, RESENDIZ was engaged in

the furtherance of Defendants UBER and RASIER, LLC’s business (to provide

transportation services using digital technologies (typically smartphones) that

connect passengers to drivers who use their personal vehicles to provide rides) by

performing the contract transportation services with his personal vehicle to UBER

and RASIER, LLC’s users (customers).

4.3    Immediately prior to and at the time of the wreck, RESENDIZ was engaged in

accomplishing the transportation service task for which RESENDIZ was contracted for

as a third-party transportation provider.

4.4    Plaintiff invokes the doctrine of Respondeat Superior as against Defendants

UBER TECHNOLOGIES, INC and RASIER, LLC. Defendants UBER and RASIER, LLC


                                              4
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
      Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 5 of 17




are liable for the negligent acts and omissions of its agent under the doctrine of

vicarious liability, or respondeat superior.

4.5    Further, UBER and RASIER, LLC’S liability under respondeat superior are

evidenced by the following examples of RESENDIZ’S lack of independent agency

defined in his Technology Service Agreement with UBER and RASIER, LLC, included

but not limited to:

       a.     The transportation services by RESENDIZ merged into UBER and

              RASIER, LLC’S overall operation to connect riders with drivers for a

              predetermined ride;

       b.     RESENDIZ was unable to assign another to do the job in his place and

              was required to perform his transportation services personally;

       c.     RESENDIZ was unable to select, hire, pay or supervise any helpers used

              to perform his transportation services; and

       d.     RESENDIZ was required to perform his contract transportation services

              for UBER and RASIER, LLC in the order set by UBER and RASIER, LLC,

              i.e., he could only accept a ride request after a user requested a ride

              through the UBER app and through no other means.

4.6    Defendants UBER and RASIER, LLC employed RESENDIZ at the time of the

       accident, and RESENDIZ was at all relevant times acting in the course and

       scope of his employment with UBER and RASIER, LLC. The acts of negligence

       committed by RESENDIZ arose directly out of and were done in prosecution of

       the business that he was employed to do by UBER and RASIER, LLC, who are



                                              5
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
      Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 6 of 17




       therefore liable under the doctrine of Respondeat Superior for the negligent

       acts of RESENDIZ.

B.   NEGLIGENT HIRING/NEGLIGENT RETENTION/NEGLIGENT QUALIFICATIONS/
NEGLIGENT VEHICLE MONITORING/NEGLIGENT RETENTION/NEGLIGENT
MANAGEMENT/NEGLIGENT MONITORING AND TRAINING/ NEGLIGENT SUPERVISION

4.7    Additionally, Defendants UBER TECHNOLOGIES, INC. and RASIER, LLC, failed

to exercise reasonable care in hiring, retaining, supervising, monitoring, and training

of its drivers, and it is also negligent in one or more of the following respects:

       a.     negligent contracting;

       b.     failing to conduct an adequate pre-employment interview to assess

              RESENDIZ’S qualifications;

       c.     negligent qualifications;

       d.     negligent vehicle monitoring;

       e.     negligent retention;

       f.     negligent management;

       g.      negligent supervision; and

       h.      such additional acts of negligence, which will be established as the

               case progresses.

4.8    UBER and RASIER, LLC failed to exercise reasonable care in the above-

referenced negligent acts. Defendants UBER and RASIER, LLC failed in this capacity

when they:

       a.     Failed to conduct an adequate pre-employment interview to assess MR.

              RESENDIZ’S ability to safely operate a vehicle;



                                              6
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
     Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 7 of 17




       b.     Failed to conduct a reasonable background check;

       c.     Failed to adopt policies to ensure thorough pre-employment screening;

       d.     Failed to follow-up on information that indicated the driver should not

              have been hired and/or retained; failed to conduct a reasonable

              background check;

       e.     failed to adopt policies to ensure pre-employment screening;

       f.     failed to follow-up on information that indicated the driver should not

              have been hired and/or retained;

       g.     failed to properly instruct the driver in company safety policies and

              procedures;

       h.     failing to perform adequate on-boarding of RESENDIZ;

       i.     failed to provide appropriate safety training with regard to operation,

              maintenance, and inspection of the vehicle;

       j.     failed to monitor the driver to ensure appropriate driving techniques

              were being employed and that the driver was complying with company

              policies, procedures and state and federal law;

       k.     failed to supervise the driver to ensure he was acting properly inspecting

              and maintaining the vehicle.

       l.     Failed to properly instruct the driver in company safety policies and

                      procedures;

       m.     Failed to provide appropriate safety training with regard to operation,

              maintenance, and inspection of the vehicle;



                                              7
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
      Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 8 of 17




       n.     Failed to monitor the driver to ensure appropriate driving techniques

              were being employed and that the driver was complying with company

              policies, procedures and state and federal laws;

       o.     Failed to ensure the driver had reviewed applicable company policies

              and procedures; and

       p.     Failed to supervise the driver to ensure he was properly inspecting and

              maintaining the vehicle.

C.     GROSS NEGLIGENCE

4.9    As set out above, Defendants’ actions for negligently contracting, qualifying,

monitoring, retaining, managing, and supervising RESENDIZ as a third-party

transportation provider constitute not only negligence, but also gross negligence.

Defendants’ negligent conduct was more than momentary thoughtlessness or

inadvertence. Rather, Defendants’ acts and omissions, when viewed objectively from

the standpoint of the actor at the time of its occurrence involved an extreme degree

of risk, considering the probability and magnitude of the potential harm to others.

Defendants had actual, subjective awareness of the risk involved but, nevertheless,

proceeded with conscious indifference to the rights, safety, or welfare of the Plaintiffs,

or others similarly situated. As a result, each of Defendants’ acts and omissions

constitute gross negligence and Plaintiffs are entitled to the recovery of exemplary

damages.




                                              8
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
       Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 9 of 17




CAUSES OF ACTION AGAINST DEFENDANT LYFT, INC.

D.      RESPONDEAT SUPERIOR/VICARIOUS LIABILITY

4.9     Immediately prior to and at the time of the wreck, RESENDIZ was within the

course and scope as a contract third-party transportation provider for Defendant

LYFT because there was an Agreement in effect between RESENDIZ and LYFT.

4.10    Immediately prior to and at the time of the wreck, RESENDIZ was engaged in

the furtherance of Defendant LYFT’s business (to provide transportation services

using digital technologies (typically smartphones) that connect passengers to drivers

who use their personal vehicles to provide rides) by performing the contract

transportation services with his personal vehicle to LYFT’s users (customers).

4.11    Immediately prior to and at the time of the wreck, RESENDIZ was engaged in

accomplishing the transportation service task for which RESENDIZ was contracted for

as a third-party transportation provider.

4.12    Plaintiff invokes the doctrine of Respondeat Superior as against Defendant

LYFT TECHNOLOGIES, INC. Defendant LYFT is liable for the negligent acts and

omissions of its agent under the doctrine of vicarious liability, or respondeat superior.

4.13    Further, LYFT’S liability under respondeat superior is evidenced by the

following examples of RESENDIZ’S lack of independent agency defined in his

Technology Service Agreement with LYFT, included but not limited to:

        a.    The transportation services by RESENDIZ merged into LYFT’S overall

              operation to connect riders with drivers for a predetermined ride;




                                              9
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
       Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 10 of 17




        b.    RESENDIZ was unable to assign another to do the job in his place and

              was required to perform his transportation services personally;

        c.    RESENDIZ was unable to select, hire, pay or supervise any helpers used

              to perform his transportation services; and

        d.    RESENDIZ was required to perform his contract transportation services

              for LYFT in the order set by LYFT, i.e., he could only accept a ride request

              after a user requested a ride through the LYFT app and through no other

              means.

E.   NEGLIGENT HIRING/NEGLIGENT RETENTION/NEGLIGENT QUALIFICATIONS/
NEGLIGENT VEHICLE MONITORING/NEGLIGENT RETENTION/NEGLIGENT
MANAGEMENT/NEGLIGENT MONITORING AND TRAINING/ NEGLIGENT SUPERVISION

4.14    Additionally, Defendant LYFT, failed to exercise reasonable care in hiring, retaining,
        supervising, monitoring, and training of its drivers, and it is also negligent in one or
        more of the following respects:

        a.    negligent contracting;

        b.    failing to conduct an adequate pre-employment interview to assess
              RESENDIZ’S qualifications;

        c.    negligent qualifications;

        d.    negligent vehicle monitoring;

        e.    negligent retention;

        f.    negligent management;

        g.     negligent supervision; and

        h.     such additional acts of negligence, which will be established as the
               case progresses.




                                              10
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
       Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 11 of 17




4.15          LYFT failed to exercise reasonable care in the above-referenced negligent acts.
              Defendant LYFT failed in this capacity when it:

        a.    Failed to conduct an adequate pre-employment interview to assess
              RESENDIZ’S ability to safely operate a vehicle;

        b.    Failed to conduct a reasonable background check;

        c.    Failed to adopt policies to ensure thorough pre-employment screening;

        d.    Failed to follow-up on information that indicated the driver should not
              have been hired and/or retained; failed to conduct a reasonable
              background check;

        e.    failed to adopt policies to ensure pre-employment screening;

        f.    failed to follow-up on information that indicated the driver should not
              have been hired and/or retained;

        g.    failed to properly instruct the driver in company safety policies and
              procedures;

        h.    failing to perform adequate on-boarding of RESENDIZ;

        i.    failed to provide appropriate safety training with regard to operation,
              maintenance, and inspection of the vehicle;

        j.    failed to monitor the driver to ensure appropriate driving techniques
              were being employed and that the driver was complying with company
              policies, procedures and state and federal law;

        k.    failed to supervise the driver to ensure he was acting properly inspecting
              and maintaining the vehicle.

        l.    Failed to properly instruct the driver in company safety policies and
              procedures;

        m.    Failed to provide appropriate safety training with regard to operation,
              maintenance, and inspection of the vehicle;

        n.    Failed to monitor the driver to ensure appropriate driving techniques
              were being employed and that the driver was complying with company
              policies, procedures and state and federal laws;



                                              11
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
       Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 12 of 17




        o.    Failed to ensure the driver had reviewed applicable company policies
              and procedures; and
        p.    Failed to supervise the driver to ensure he was properly inspecting and
              maintaining the vehicle.


F.      GROSS NEGLIGENCE

4.16    As set out above, Defendant’s actions for negligently contracting, qualifying,

monitoring, retaining, managing, and supervising RESENDIZ as a third-party

transportation provider constitute not only negligence, but also gross negligence.

Defendant’s negligent conduct was more than momentary thoughtlessness or

inadvertence. Rather, Defendant’s acts and omissions, when viewed objectively from

the standpoint of the actor at the time of its occurrence involved an extreme degree

of risk, considering the probability and magnitude of the potential harm to others.

Defendant had actual, subjective awareness of the risk involved but, nevertheless,

proceeded with conscious indifference to the rights, safety, or welfare of the Plaintiffs,

or others similarly situated. As a result, each of Defendant’s acts and omissions

constitute gross negligence and Plaintiffs are entitled to the recovery of exemplary

damages.

4.17    By reason of all the above, the Plaintiffs suffered losses and damages in a sum

within the jurisdictional limits of this Court, and for which Plaintiffs now sue.

                                      V.     DAMAGES

5.1     As a direct and proximate result of the collision and grossly negligent conduct

of Defendants, Plaintiffs suffered severe bodily injuries. The injuries are permanent

in nature and have had a serious effect on Plaintiffs’ health and well-being. These



                                              12
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
      Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 13 of 17




specific injuries and their ill effects have, in turn, caused Plaintiffs’ physical and

mental condition to deteriorate generally and the specific injuries and ill effects

alleged have caused and will, in all reasonable probability, cause Plaintiffs to suffer

consequences and ill effects of this deterioration throughout their bodies for a long

time in the future, if not for the balance of their natural lives.

5.2    Defendants’ acts have been the producing and proximate causes of damages to

Plaintiffs within the jurisdictional limits of this Court.

5.3    As a further result of the nature and consequences of their injuries, Plaintiffs

suffered great past physical pain, suffering and mental anguish, and in all reasonable

probability, will continue to suffer in this manner for a long time into the future, if

not for the balance of their natural lives.

5.4    As a further result of the injuries sustained by Plaintiffs, there is a reasonable

probability that they will require further medical care and attention and will incur

future reasonable and necessary expenses for their medical care and attention.

5.5    As a consequence of the injuries sustained by Plaintiffs, they have sustained

past physical impairment and disfigurement. In all reasonable probability, this

disability will cause them to suffer long into the future, if not for the balance of their

natural lives, all due to the damages in an amount that is within the jurisdictional

limits of this Court for which they now sue.

                            VI.     REQUEST FOR JURY TRIAL

6.1    Plaintiffs demand that this case be tried to a jury.




                                              13
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
       Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 14 of 17




                                      VII.    INTEREST

7.1      Plaintiffs further request both prejudgment and post judgment interest on all

their damages as allowed by law.


                VIII. PRESERVATION OF EVIDENCE/SPOLIATION NOTICE

8.1      Plaintiffs hereby request and demand that Defendants preserve and maintain

all evidence pertaining to any claim or defense related to the incident made the basis

of this lawsuit, or the damages resulting therefrom, including contracts, lists of

donors, emails, minutes of meetings, memoranda, correspondence, financial records,

diagrams, maps, photographs, videotapes, audiotapes, recordings, invoices, checks,

files, facsimiles, voicemails, text messages, calendar entries, log books, or information

related to the reference claim. Failure to maintain such items shall constitute a

“spoliation” of the evidence.

                                             PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that the

Defendants be cited to appear and answer herein and that upon final hearing of the

cause, judgment be entered for the Plaintiffs against the Defendants, for actual

damages in an amount in excess of the minimum jurisdictional limits of the court,

exemplary damages, interest, attorney fees and taxable costs of court, and for such

other further relief to which Plaintiff may be justly entitled by law and equity,

including but not limited to:

      1. Physical pain sustained in the past;

      2. Physical pain that, in reasonable probability, Plaintiffs will sustain in the


                                              14
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
     Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 15 of 17




       future;

   3. Mental anguish sustained in the past;

   4. Mental anguish sustained that, in reasonable probability, Plaintiffs will

       sustain in the future;

   5. Physical impairment sustained in the past;

   6. Physical impairment that, in reasonable probability, Plaintiffs will sustain in

       the future;

   7. Medical care expenses sustained in the past;

   8. Medical care expenses that, in reasonable probability, Plaintiffs will sustain

       in the future;

   9. Loss of wages sustained in the past;

   10. Loss of wage-earning capacity that, in reasonable probability, Plaintiffs will

       sustain in the future;

   11. Loss of consortium;

   12. Property damage;

   13. Loss of use;

   14. Pre-judgment interest;

   15. Post-judgment interest;

   16. Exemplary damages;

   17. Disfigurement sustained in the past; and,

   18. Disfigurement that, in reasonable probability, Plaintiffs will sustain in the

       future.



                                              15
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
     Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 16 of 17




                              CERTIFICATION AND CLOSING


       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best

of my knowledge, information, and belief this complaint: (1) is not being presented

for an improper purpose, such as to harass, cause unnecessary delay, or needlessly

increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous

argument for extending, modifying, or reversing existing law; (3) the factual

contentions have evidentiary support of, if specifically so identified, will likely have

evidentiary support after a reasonable opportunity for further investigation or

discovery; (4) the complaint otherwise complies with the requirements of Rule 11.




                                              16
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
     Case 2:21-cv-00152 Document 1 Filed on 07/23/21 in TXSD Page 17 of 17




                                                   RESPECTFULLY SUBMITTED,

                                                   DESOUZA LAW, PC
                                                   3201 CHERRY RIDGE DR., SUITE C-300
                                                   SAN ANTONIO, TEXAS 78230
                                                   210/ 714-4215 – PHONE
                                                   210/496-0060 – FACSIMILE

                                                   BY: /S/ Jason F. DeSouza
                                                   JASON F. DESOUZA
                                                   STATE BAR NO.: 24073255
                                                   SDTX:2657753
                                                   jason@jfdlawfirm.com

                                                   BY: /S/ Paul T. Bowers
                                                   PAUL T BOWERS
                                                   STATE BAR NO.: 24078247
                                                   SDTX: 1733777
                                                   paul@jfdlawfirm.com

                                                   BY: /S/ Robert B. Evans
                                                   ROBERT B EVANS
                                                   STATE BAR NO.: 24034767
                                                   robby@jfdlawfirm.com
                                                   SDTX: PRO HAC VICE PENDING

                                                   ATTORNEYS FOR PLAINTIFFS




                                              17
ROSALES, ESPARZA- PLAINTIFFS’ ORIGINAL COMPLAINT -JFD/RBE /PTB/ SG
